Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of ZBB Energy Corporation of our report dated September 19, 2012 (which report includes an explanatory paragraph relating to ZBB Energy Corporation’s ability to continue as a going concern) relating to the consolidated financial statements of ZBB Energy Corporation appearing in the Annual Report on Form 10-K of ZBB Energy Corporation for the year ended June 30, 2012. /s/ BAKER TILLY VIRCHOW KRAUSE, LLP Milwaukee, Wisconsin November 20, 2012
